DETAILED ACTION
This action is responsive to the application filed 6/25/19. 
Claims 1-15 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the solar energy".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7-8, it is not clear what is meant by the limitation ‘as a simplified cooling device’.
Claim 8 recites the limitations "the battery connection" and “the belt”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-15 recite the limitation "the water".  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 13-15, the claims recite method steps related to the selection and preparation of the water used in conjunction with the cooling device. According to MPEP 2173(p) ‘a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112, 2nd paragraph' since it is unclear whether infringement occurs when apparatus is created or whether infringement occurs upon using the apparatus in the claimed manner. Therefore, claims 13-15 are indefinite since it is unclear whether infringement occurs upon manufacture of the device, or whether infringement occurs upon using the device with the claimed distilled water hydrogen peroxide solution. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the claim depends from claim 1 but recites, ‘instead of a backpack-like receptacle’, which revokes a limitation previously recited in claim 1. Therefore, claim 7 does not include all the limitations of claim 1 from which it depends and is rejected.
Regarding claim 12, does not further limit the subject matter from which it depends since it merely states a preference, which is not required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (US 20020170309) in view of Sawicki et al. (US 20070118956, “Sawicki”).
Regarding claim 1, Strauss teaches a portable cooling device in the form of a backpack-like receptacle for humans or vest or blanket for animals (Fig. 2), wherein the portable cooling device has at least two water atomizers (Fig. 1, atomizer head 33; par. 69, ‘Multiple fans and/or blowers can be employed in the device, as well as multiple atomizer or spray mechanisms’) together with reservoir (Fig. 1, reservoir 29), and at least two fans (Fig. 1, blower impeller 25 and blower motor 24; par. 69, ‘Multiple fans and/or blowers can be employed in the device’), and wherein the fan and the water atomizer together with reservoir are, in particular, arranged adjacent to one another for ventilating and cooling a ventilation and cooling region (Fig. 1, the blower 25 and reservoir 29 are arranged adjacent to each other for ventilating and cooling the back of the user, as shown in fig. 2).
Strauss fails to teach wherein, in use, a ventilation and cooling region is formed between the portable cooling device and the surface of the human or animal to be cooled.
Sawicki teaches an analogous portable cooling device in the form of a backpack-like receptacle for humans or vest or blanket for animals (Figs. 7-9), wherein the portable cooling device comprises a fan (Fig. 2, blower 12), and wherein, in use, a ventilation and cooling region is formed between the portable cooling device and surface of the human or animal to be cooled (Figs. 7-9, the ventilation unit 10 delivers air to the user through the air distribution garment 20, therefore, a cooling and ventilation area is formed between air distribution garment 20 and the surface of the user).
Therefore, in view of Sawicki it would have been obvious to one of ordinary skill in the art at the time that the invention as was filed to modify Strauss by configuring the device with an air-distribution garment structure, as disclosed by Sawicki, in order to facilitate the delivery of airflow to desired cooling and ventilation region, as taught by Sawicki.
Regarding claim 2, Strauss, as modified, further teaches wherein the portable cooling device worn on the back has a structured surface (Strauss has previously been modified in view of Sawicki to include an air distribution garment; see Sawicki, fig. 8, air distribution garment having a structured surface including shaped inserts 99 for optimally distributing air flow; par. 85, ‘shaped inserts 99 may be positioned with the plenum 42 to increase air propagation uniformity throughout the air distribution garment as shown in FIG. 8’) so that the ventilation and cooling region is formed between the receptacle and the back of the body (See Sawicki, fig. 7, showing the air distribution garment positioned for cooling and ventilation of the back region).
Regarding claim 3, Strauss, as modified, further teaches wherein the receptacle surface facing the back is structured in such a way that optimized conditions are ensured for heat exchange and for ventilation between the receptacle and the back of the body during the use (Strauss has previously been modified in view of Sawicki to include an air distribution garment; see Sawicki, fig. 7 showing the surface of air-distribution garment 20 facing the back of the user; fig. 8 and par. 85, ‘shaped inserts 99 may be positioned with the plenum 42 to increase air propagation uniformity throughout the air distribution garment as shown in FIG. 8 […] Of course, one of skill in the art could determine the optimum positions and shapes of the inserts 99 without undue experimentation. ’). 
Regarding claim 4, Strauss, as modified, further teaches wherein the cooling device is constructed as a vest or blanket (Strauss has previously been modified in view of Sawicki to include an air distribution garment; see Sawicki, fig. 7, showing air-distribution garment in the form of a vest) and wherein the inner side of the vest or blanket is structured (See Sawicki, fig. 8, air distribution garment having a structured surface including shaped inserts 99 for optimally distributing air flow; par. 85, ‘shaped inserts 99 may be positioned with the plenum 42 to increase air propagation uniformity throughout the air distribution garment as shown in FIG. 8’) so that the ventilation and cooling region is formed between the vest or the blanket and the back of the body (See Sawicki, fig. 7, showing the air distribution garment positioned for cooling and ventilation of the back region).
Regarding claim 5 Strauss, as modified, further teaches wherein the ambient air used for the ventilation and the atomized water required for cooling are controllable in terms of quantity as required (Par. 68, ‘A low-medium-high or variable power switch can be useful for varying fan speed according to the user's need.’). 
Regarding claim 6, Strauss, as modified, further teaches wherein the device is equipped with a battery for the required electrical energy for ventilation and for atomization of water (Fig. 1, batteries 23) and as an intermediate store for the solar energy (Fig. 1, batteries 23 are capable of being used as an intermediate store of solar energy; par. 70, ‘The device may incorporate solar cells for the purpose of directly running the device, supplementing the battery power, or for recharging the batteries.’).
Regarding claim 9, Strauss, as modified, further teaches wherein it has a solar panel (Par. 70, ‘The device may incorporate solar cells for the purpose of directly running the device, supplementing the battery power, or for recharging the batteries.’) which can be oriented horizontally and/or according to the position of the sun overhead (It is the examiner’s position that solar cells disclosed by Strauss are at least capable of being oriented horizontally or according to the position of the sun).
Regarding claim 11, Strauss, as modified, fails to teach wherein the cooling effect principally takes place by use of water atomizers with the formation of very fine drops of water with an average size below 20 µm.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the atomizers to provide drops sizes within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Strauss, as modified, further teaches wherein the atomization of water preferably takes place using ultrasound (The claim as written does not add any limitations to the device since it only states that the atomization of water is preferably takes place using ultrasound).
Regarding claims 13-15, Strauss, as modified, further teaches wherein the water used in the water atomizers contains no mineral and organic components; wherein hydrogen peroxide is added to the water used in the water atomizers; and wherein the concentration of hydrogen peroxide in the water is in the range from 0.05 to 0.5 % by weight (Claims 13-15 do not modify the structure of claimed apparatus and merely recite a manner of use of the claimed apparatus. As far as the claims are definite, the examiner is interpreting the claims as functional limitations which merely require a structure capable of being used in the claimed manner. It is the examiner’s position that Strauss satisfies the criteria of claims 13-15 since the structure of Strauss could be used with a distilled hydrogen peroxide solution. This conclusion is in line with MPEP 2114 IV which states, ‘Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)’).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Sawicki, as applied to claims 1-6, 9, 11-15 above, and further in view of Blackstone (US 20040168459).
Regarding claim 10, Strauss, as modified, fails to teach wherein it has a heat-insulating cover which reflects thermal radiation and scatters light for humans and for the cooling device.
Blackstone, however, teaches an analogous device (Abstract), which comprises a heat-insulating cover which reflects thermal radiation and scatters light for humans and for the cooling device (Par. 114, ‘Further protection against radiant heat gain may be provided by utilizing an outer surface of the cooler vest that incorporates a metallized film or other appropriate barrier onto such outer surface. With this feature the cooler vest will reflect very significant portions of radiant heat falling on the surgical gown, thus keeping the surgeon cooler.’).
Therefore, in view of Blackstone, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Strauss, as modified, by providing a reflective cover layer, in order to enhance the cooling effect of the device by reflecting a significant portion of radiant heat away from the user, as taught by Blackstone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794